Alrqiq v New York Univ. (2015 NY Slip Op 03624)





Alrqiq v New York Univ.


2015 NY Slip Op 03624


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14991 104341/12

[*1] Hosam Alrqiq, Plaintiff-Appellant,
vNew York University, et al., Defendants-Respondents.


Kathy A. Polias, Brooklyn, for appellant.
Gordon & Rees LLP, New York (Kuuku Minnah-Donkoh of counsel), for respondents.

Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered February 20, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The court properly dismissed the complaint wherein plaintiff alleges that he was subjected to discrimination on account of his race, religion, and national origin when he was not admitted to the Orthodontics Residency Program at New York University. Although "couched in terms of unlawful discrimination," the complaint is "a challenge to a university's academic and administrative decision[] and thus is barred by the four-month statute of limitations for a CPLR article 78 proceeding, the appropriate vehicle for such a challenge" (Padiyar v Albert Einstein Coll. Of Medicine of Yeshiva Univ., 73 AD3d 634, 635 [1st Dept 2010], lv denied 15 NY3d 708 [2010]).
We have considered plaintiff's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK